Citation Nr: 0638302	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher evaluation of 
status post transverse spinous process fracture (to include 
low back pain and spondylosis), which is currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for a mental 
disability, variously diagnosed as paranoid schizophrenia and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1995 to 
November 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
previously remanded the case for further development in 
December 2004.

As stated in the December 2004 Board remand, it appears that 
the veteran may be advancing a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  This matter is hereby 
referred to the RO for clarification and appropriate action.

The issue of entitlement to service connection for a mental 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected status post transverse 
spinous process fracture (to include low back pain and 
spondylosis) is manifested by moderate decrease in range of 
motion of 55 degrees flexion with pain; but without evidence 
of severe loss of range of motion of the lumbar spine; 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; or 
intervertebral disc syndrome. 



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service connected 
status post transverse spinous process fracture (to include 
low back pain and spondylosis) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2002), 
Diagnostic Codes 5235 to 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2004 and December 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to a rating in 
excess of 20 percent for the veteran's service-connected back 
disability.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2002 rating decision granted a disability rating increase 
from 10 percent to 20 percent for the veteran's service-
connected back disability.  In February 2004 and December 
2004, VCAA letters were issued.  The VCAA letters notified 
the claimant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his/her possession that 
pertains to the claim.   

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claim as she had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in June 2004.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, Social 
Security Administration records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded VA examinations for the spine in 
January 2002 and April 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue of an 
increased rating for the veteran's service-connected back 
disability.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to a rating in excess of 20 percent 
for the veteran's service-connected back disability. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected status post transverse 
spinous process fracture (to include low back pain and 
spondylosis) warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
June 2004 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 20 
percent rating for moderate limitation of motion and 40 
percent rating for severe limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292, rated 
limitation of motion of the spine according to whether it was 
slight, moderate, or severe. The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent rating is in order with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position and a maximum scheduler rating of 40 
percent is awarded when disability from lumbosacral strain is 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes are as follows: 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

The Board also notes that under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Diagnostic Code 5010 states that 
traumatic arthritis should be rated like degenerative 
arthritis.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010.

The veteran was afforded a VA examination in January 2002.  
The veteran stated that he had pain in the 12th spinous 
process area, not in the lumbosacral area, and it did not 
radiate down his leg, although, he had an area of numbness 
measuring about 3 cm. in diameter in the middle third of the 
left leg, but the examiner could not explain this on the 
basis of the veteran's back and opined that it may have 
something to with his gait.  On examination, the examiner 
found range of motion of the lumbar spine was 55 degrees 
flexion and 25 degrees extension.  Lateral tilt to the right 
and left was 15 degrees on each side and rotation was 10 
degrees on each side.  He was not tender to fist percussion 
over the lumbosacral area, but he was tender over the spinous 
process of TH12.  The deep tendon reflexes are 1+ at both 
Achilles and patellar level.  The diagnosis was status 
following fractures of the five transverse process on the 
left and two ribs with residual discomfort at TH12.  A 
November 2000 x-ray was attached to the report, which showed 
that the veteran's lumbosacral spine was within normal 
limits.  The examiner noted that radiology did not show 
spondylosis. 

The veteran was afforded another VA examination in April 
2004.  The veteran gave a history of pain located in the low 
central with some radiation to the left side of his 
paraspinal musculature.  He would occasionally get pain down 
his left leg with numbness in the left shin.  The veteran 
indicated that he always had some numbness in the left shin 
and had a spot on the lateral aspect of his left leg that had 
remained numb.  The examiner stated that the veteran reported 
no incapacitating episodes in the last year.  He did not use 
a medical brace or a cane.  He was continent in bowel and 
bladder and was not impotent.  He had no increased limitation 
on repetitive motion.  The veteran also had no flare-ups, 
just a steady pain during the day.  The veteran could do 
normal activities and was not taking any medications for his 
back disability.  The veteran walked with a normal gait.  On 
examination, he had some flattening of the lumbar lordosis 
and was tender on the low lumbar region at the L4-5 area with 
some tenderness on the left paraspinal musculature.  The 
examiner did not feel any muscle spasm.  The veteran had 
range of motion of 55 degrees flexion with pain; 20 degrees 
extension with pain; 20 degrees right and left lateral 
flexion with pain; and 45 degrees right and left rotation 
with pain.  He could stand on his heels and toes and walk.  
He had a positive straight leg raising sign at 45 degrees.  
He had good and equal extensor hallucis longus strength.  He 
had a 1+ reflex in the left knee with none in the right knee 
and none in the ankles.  He had normal sphincter tone.  On 
pinprick, the pinprick and light touch were preserved on the 
right leg.  On the left leg, in the mid portion of the 
lateral calf, he had a six centimeter round area of decreased 
pinprick, otherwise the pinprick and light touch were 
preserved in the left leg.  The impression was fracture of 
the transverse process, L1 though L5, left; spondylosis by x-
ray and MRI at L4-L5; chronic pain; and decreased sensation 
of the left calf area.  The contemporaneous x-ray showed a 
normal lumbosacral spine.  Disk space and sacroiliac joints 
were normal.  There was no fracture or other abnormality.   

VA treatment records from August 2000 to March 2005 have been 
reviewed, but do not appear to contain any pertinent evidence 
with respect to the severity of the veteran's back 
disability.  

Further, records obtained from the Social Security 
Administration as well as the Texas Department of State 
Health Service also do not include any relevant evidence with 
respect to the veteran's back disability. 

The veteran's service-connected status post transverse 
spinous process fracture (to include low back pain and 
spondylosis) is currently rated under the old regulations as 
20 percent disabling under Diagnostic Codes 5010 and 5292 for 
arthritis and limitation of motion.  The Board must determine 
whether an increased rating is warranted under both the new 
and old criteria.  

Therefore, the Board now turns to the issue of rating the 
veteran's status post transverse spinous process fracture (to 
include low back pain and spondylosis) under the new general 
rating formula.  The Board finds that when applying the 
"new" general rating formula to the veteran's back 
disability, there is no competent medical evidence to warrant 
a rating in excess of 20 percent.  There was no objective 
finding of forward flexion of the thoracolumbar spine of 30 
degrees or less or, favorable ankylosis of the entire 
thoracolumbar spine to warrant a 40 percent rating.  Both VA 
examinations showed forward flexion limited to 55 degrees 
with pain.  Further, neither examination indicated that there 
was any ankylosis of the spine.  

Similarly, under the "old" criteria, Diagnostic Code 5292, 
a maximum 40 percent rating is not warranted because 
limitation of motion has not been found to be severe.  As 
previously stated, both VA examinations found flexion only 
limited to 55 degrees.  

The Board acknowledges that the veteran has complained of 
chronic low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, 
functional loss due to pain is already contemplated in the 
current 20 percent rating.  Indeed, when he was examined in 
April 2004, the veteran denied having any increased 
limitations due to repetitive motion or having any type of 
flare-ups.  He stated that he could capable of all his 
activities of daily living and was on no medication for his 
back.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the April 2004 examination indicated that the 
veteran's gait was normal.  Further, although he had some 
tenderness to palpation of the low back, there was no muscle 
spasm felt.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  X-rays taken in November 2000 and April 2004 
were normal.  There are no findings pertaining to herniation.  
Further, although he has had complaints of some radiation to 
the left side of the paraspinal musculature that would result 
in occasional numbness to the left shin, the Board notes that 
the January 2002 examination report indicated that the 
problem was not related to his back.  A diagnosis of 
intervertebral disc syndrome was not rendered.  A disability 
evaluation under the criteria for intervertebral disc 
syndrome would therefore be inappropriate.  Regardless, even 
if intervertebral disc syndrome was diagnosed, there is no 
evidence that the veteran experiencing incapacitating 
episodes having a total of at least four weeks during the 
past 12 months or severe, recurring attacks with intermittent 
relief to warrant a higher (40 percent) rating for 
intervertebral disc syndrome.  

Further, Diagnostic Codes 5285, 5286 and 5289 for the lumbar 
spine are not applicable in this case because there is no 
evidence that the veteran must wear a brace or that he has 
ankylosis of the lumbar spine.  The April 2004 examination 
specifically stated that the veteran did not wear a brace for 
his back.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's back disability.  
The Board recognizes that both VA examinations noted an area 
of numbness on the veteran's left leg, but neither examiner 
associated this symptom with the veteran's service connected 
back disability.  In fact, the January 2002 VA examination 
report stated that the examiner could not explain the 
numbness on the basis of the veteran's back.  Neither VA 
examination has indicated any neurological defect in either 
lower extremity related to the veteran's back disability.  
Further, the April 2004 examination report found no history 
of bowel or bladder dysfunction.  Thus, the Board finds that 
a separate rating is not warranted for neurological symptoms 
and the veteran's manifested symptoms associated with his 
back disability are adequately contemplated in the current 20 
percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for status post transverse 
spinous process fracture (to include low back pain and 
spondylosis).  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  Nevertheless, should the 
veteran's service-connected disability increase in severity 
in the future, he may always advance a new claim for an 
increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for the veteran's service-
connected status post transverse spinous process fracture (to 
include low back pain and spondylosis) is not warranted.  To 
that extent, the appeal is denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for a mental disability.  In an October 14, 2006 Memorandum 
addressed to the Board, the veteran's representative 
indicated that an authorization form had been completed by 
the veteran for private treatment records for his mental 
disability from John Peter Smith Hospital.  Upon review of 
the record, the Board finds that there is such an 
authorization in the claims file.  However, it appears that 
these records were never requested by the RO.  The veteran's 
representative also included another authorization form for 
these private records with the memorandum.  The Board finds 
that these records are necessary in order to render a 
decision and, thus, such records should be requested to fully 
meet the requirements of 38 C.F.R. § 3.159(c)(1). 

Further, in the October 14, 2006 Memorandum, the veteran's 
representative referred to an October 7, 2006 Memorandum.  
However, this Memorandum does not appear to be in the record.  
The RO should request the veteran's representative to provide 
a copy of the October 7, 2006 Memorandum, if available.  

The veteran was afforded a VA examination for his mental 
disability in September 2005.  However, the claims file was 
not available for review in conjunction with the examination 
so the examiner said he could not offer an opinion as to 
whether the veteran's mental disability manifested during 
service or within one year.  However, the examiner did offer 
an opinion as to whether the veteran's service-connected 
disabilities caused or aggravated his mental disability.  
Further, in January 2006, the examiner reviewed the claims 
file and provided an opinion on whether the veteran's mental 
disability was related to service.  Even though the Board 
finds that the examination report and follow up addendum are 
sufficient to decide this issue, if additional evidence is 
associated with claims file, the RO should send the entire 
claims file to the same examiner who conducted the September 
2005 examination and request whether the expanded claims file 
in any way alters his previous opinions.  If the same 
examiner is not available, the entire claims should be sent 
to another VA examiner for an opinion as to whether the 
veteran's mental disability was incurred in or aggravated by 
service, or proximately due to or aggravated by his service-
connected disabilities.  

Lastly, as previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
this case for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should take appropriate action 
to request copies of all medical records 
from John Peter Smith Hospital pertaining 
to the veteran's mental disability.  If 
these records are unavailable, it should 
be noted in the claims file. 

3.  The RO should request that the 
veteran's representative submit the 
October 7, 2006 Memorandum referred to in 
his October 14, 2006 Memorandum, if 
available. 

4.  If and only if additional evidence is 
associated with the claims file, the RO 
should send the entire claims file to the 
same examiner who conducted the September 
2005 examination and request whether the 
expanded claims file in any way alters 
his previous opinions.  If the same 
examiner is not available, the entire 
claims should be sent to another VA 
examiner for an opinion as to whether the 
veteran's mental disability was incurred 
in or aggravated by service, or 
proximately due to or aggravated by his 
service-connected disabilities.  

5.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if service 
connection for any mental disability is 
warranted.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


